Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Fidel Ruiz Magana
d/b/a Carniceria La Constancia,

Respondent.

Docket No. C-14-326
FDA Docket No. FDA-2013-H-1547

Decision No. CR3116
Date: February 11, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Fidel Ruiz Magana d/b/a Carniceria La
Constancia, alleging facts and legal authority sufficient to justify the imposition of
a civil money penalty of $250. Respondent did not timely answer the Complaint,
nor did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act) and its implementing regulations, found at 21 C.F.R. Part 1140. CTP
seeks a civil money penalty of $250.
On December 18, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Carniceria La Constancia, an establishment that sells
tobacco products and is located at 1109 East Main Street #103, Mesa
Arizona 85203. Complaint § 3.

e On February 14, 2013, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Marlboro 100’s cigarettes . . . at approximately 11:34 AM.” Complaint
q 10.

e¢ On March 7, 2013, CTP issued a Warning Letter to Carniceria La
Constancia explaining that the inspector’s February 14, 2013 observation
constituted a violation of a regulation found at 21 C.F.R. § 1140.14(a). In
addition to describing the violation, the letter advised Respondent that the
FDA may initiate a civil money penalty action or take other regulatory
action against Respondent if it failed to correct the violation. The letter
also stated that it was Respondent’s responsibility to comply with the law.
Complaint § 10.

e¢ On June 3, 2013, Fidel Ruiz, Respondent’s owner, responded in writing to
the Warning Letter on Respondent’s behalf. “Mr. Ruiz stated that all
cashiers have instructions for verifying the identification of a customer who
is purchasing cigarettes. . . . [and] that all cashiers were notified of the
incident and were warned that disciplinary action would be taken against a
cashier for any future violations.” Complaint § 11.
¢ On June 20, 2013, FDA-commissioned inspectors documented a violation
of 21 C.F.R. § 1140.14(a) during another inspection of Respondent’s
establishment. The inspectors noted that “a person younger than 18 years
of age was able to purchase a package of Camel Crush cigarettes . . . at
approximately 1:27 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on February 14, 2013, and June
20, 2013, when its staff sold cigarettes to minors. Respondent’s actions on two
separate occasions at the same retail outlet constitute violations of law that warrant
a civil money penalty. Accordingly, I find that a civil money penalty of $250 is
permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

